Porter, J.

delivered the opinion of the court:
Suit is brought against the defendants, on their promissory note. The interveners claim property in the instrument sued on, alleging it came into the possession of the plaintiff by false and fraudulent pretences.
The evidence shews the plaintiff acted in the capacity of a broker; that the note was handed to him by an agent of the insolvent, previous to his failure, to be discounted; that he received it for that purpose, and having once got it into his possession, he refused to deliver the proceeds, and offered in discharge of it, other obligations of the insolvent debtor, which had been' assigned to him.
There was judgment in favor of the interveners in the court of the first instance, and the plaintiff appealed. The cause as between them and the defendants, was continued.
We think the court did not err. The note was delivered to the plaintiff in his character of broker, to be discounted; *371and his receiving it as such, made him the agent of the m- . tt* i , . . solvent. His subsequent attempt to turn this transaction into a contract, by which he acquired a right in himself to the bill, is very unjustifiable; it is as immoral as it is illegal, A late statute of the British parliament makes acts similar to that of the plaintiff, a misdemeanor punishable with transportation, not exceeding fourteen years. It would seem that a legislation of the same kind would not be without its utility in this state. — Chitty on Bills, Ed. 1830. Page 114.
There is no prayer for damages, or we should have condemned the plaintiff to pay ten per centum on the amount in dispute, for bringing a case before the court in which he could have had no other object, but to delay the parties entitled to the note from receiving its proceeds.
It is therefore ordered, adjudged, and decreed, that the judgment of the District Court be affirmed, with costs.